     Case 1:21-cv-00926-AWI-EPG Document 9 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RUBEN VENTURA,                                   No. 1:21-cv-00926-AWI-EPG (PC)
12                     Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13          v.
                                                      (ECF Nos. 1, 2, & 8)
14   PATRICK EATON, et al.,
                                                      ORDER DISMISSING ACTION, WITHOUT
15                     Defendants.                    PREJUDICE
16

17          Ruben Ventura (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 27, 2021, the assigned magistrate judge entered findings and recommendations,

21   recommending that “[t]his action be dismissed, without prejudice, for failure to exhaust available

22   administrative remedies,” that “Plaintiff’s application to proceed in forma pauperis (ECF No. 2)

23   be denied as moot,” and that “[t]he Clerk of Court be directed to close this case.” (ECF No. 8, p.

24   5).

25          Plaintiff was provided an opportunity to file objections to the findings and

26   recommendations. The deadline to file objections has passed, and Plaintiff has not filed

27   objections or otherwise responded to the findings and recommendations.

28          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
                                                      1
     Case 1:21-cv-00926-AWI-EPG Document 9 Filed 08/26/21 Page 2 of 2


 1   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
 2   the magistrate judge’s findings and recommendations are supported by the record and by proper
 3   analysis.
 4           Accordingly,
 5           1.     The findings and recommendations issued on July 27, 2021, (ECF No. 8), are
 6                  adopted in full;
 7           2.     This action is dismissed, without prejudice, for failure to exhaust available
 8                  administrative remedies;
 9           3.     Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied as
10                  moot; and
11           4.     The Clerk of Court is directed to close this case.
12
     IT IS SO ORDERED.
13

14   Dated: August 25, 2021
                                                 SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
